DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	

	•  Claims 1-7 The limitations of  A method comprising:  receiving, by a computing device, a request from a remote user device to  obtain a minimum set of fast computable functions needed to  assess core properties of an entity from a set of available fast computable functions ; generating, by the computing device, a directed graph modeling dependencies between fast computable function nodes for each of the available fast computable functions and core property nodes for each of the core properties of the entity; adding, by the computing device, to a solution set, a fast computable function node…; repeating, by the computing device, the adding…, outputting, by the computing device, the fast computable function nodes….; each 
This judicial exception is not integrated into a practical application. The claim recites the following additional elements “ by a computing device, a request from a remote user device” ,  “an entity from a set of available fast computable functions”, “by the computing device, a directed graph modeling dependencies between fast computable function nodes”, “an analytic task server that received a request to perform an assay of the entity”  . The “computing device”,  “remote user device” , “analytic task server “ are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, and “to  obtain” , “to  assess “ , “to perform “ do nothing more than add insignificant extra solution activity to the judicial exception, such as data.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.  See MPEP 2106.05(g). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “computing device”,  “remote user device” , “analytic task server “ and “obtain” , “assess “  “perform” with  data amount to no more than mere instructions to apply the exception using well-known, routine and 

Claim 8-12 and 14:
•    Similar analysis as claims 1-7 applies to claim 8-12 and 14. Further, claim 8 recites computer components. The terms  “A computer program product” , “computer readable storage media”, “program instructions” are recognized as representing known classes of structure that can perform the function set forth in the claim. These elements represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. For at least these reasons, independent claims 8-12 and 14 are not patent eligible.
Claim 15-20:
•    Similar analysis as claims 1-7 applies to claims 15-20 . Further, claim 15 recites computer components. The terms  “system “, “hardware processor” , “computer readable memory”,  “computer readable storage media”, “program instructions” , “a computing device” are recognized as representing known classes of structure that can perform the function set forth in the claim. These elements represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt 

Response to Arguments
 	
Claim Rejection(s) under 35 U.S.C. 101 
Applicant argues in pages 6-16 that:
 	 “claim 1 does not recite a judicial exception, constitutes an 
improvement in the field of data analytics, and constitutes significantly more than the alleged judicial exception. Accordingly, claim 1 is patent eligible. Claims 2-7 are patent eligible for at least the same reasons as the base claim.”.

 	In response, applicant’s arguments, with respect to claims 1-12 and 14-20 have been fully considered and are not persuasive and the 101 rejection is not withdrawn (see rejections of claims above).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin et al.  (US 2015/0019592) discloses  “SYSTEMS, METHODS AND SOFTWARE FOR COMPUTING REACHABILITY IN LARGE GRAPHS”.
Pal et al. (US 2018/0032568) discloses “Computing System with Multi-Processor Platform for Accelerating Influence Maximization Computation and Related Methods”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194